HOFFMAN, Judge,
dissenting:
I disagree with the majority’s finding that counsel “submitted a proper Anders brief which evidences a profound effort to uncover grounds to support the appeal.” (At 194.) Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), requires that counsel wishing to withdraw submit an advocate’s brief that refers to “anything in the record that might arguably support the appeal.” Id. at 744, 87 S.Ct. at 1400. See Commonwealth v. Baker, 429 Pa. 209, 239 A.2d 201 (1968). Counsel here, discussing the sufficiency of the evidence, the only issue he had preserved, demonstrated only the record’s support for appellant’s conviction, concluding that appellant’s claim was without arguable merit. Counsel neither looked for nor found any support in the record for appellant’s claim of insufficiency, nor explored any other possible grounds for appeal. To call this “an advocate’s brief would be to make a travesty of the appellate process.” Commonwealth v. Baker, supra, 429 Pa. at 213, 239 A.2d 201. Accordingly, I would remand for counsel to submit a brief complying with the Anders requirements.